EXHIBIT 10.8a

NOVEMBER 2011 AMENDMENT

TO THE

PSS WORLD MEDICAL, INC. SAVINGS PLAN

This November 2011 Amendment (the “Amendment”) to the PSS World Medical, Inc.
Savings Plan is made and entered into by PSS World Medical, Inc. (the
“Company”), this 30th day of November, and is effective as of December 1, 2011.

WITNESSETH:

WHEREAS, the Company has previously adopted the PSS World Medical, Inc. Savings
Plan (the “Plan”); and

WHEREAS, the Company is authorized and empowered to amend the Plan; and

WHEREAS, the Company desires to amend the Plan to include the name of an
additional employer recently acquired by the Company as an “Employer” within the
meaning of the Plan and to amend the Plan to credit Participants’ years of
service with such employer as Years of Service under the Plan.

NOW, THEREFORE, the Plan shall be amended as follows:

1. Section 1.28 of the Plan shall be amended in its entirety to read as follows:

“1.28 ‘Employer’ shall mean the Company, Gulf South Medical Supply, Inc., PSS
Service, Inc., World Med Shared Services, Inc., Physician Sales & Service, Inc.,
Physician Sales & Service Limited Partnership, Proclaim, Inc., PSS Holding,
Inc., Ancillary Management Solutions, Inc., Cascade Medical Supply, ThriftyMed,
Inc., ClaimOne, LLC, Dispensing Solutions, Inc., Linear Medical Solutions, LLC,
Stat RX USA, LLC, BottomLine Medical Solutions, LLC, Theratech, Inc., Standard
Medical Supply, Inc. and any other subsidiary, related corporation, or other
entity that adopts this Plan with the consent of the Company.”

2. Section 1.71 of the Plan shall be amended by the addition of a new
subparagraph (j), which shall read in its entirety as follows:

“(j) For each Employee who was employed by Standard Medical Supply Inc. on
October 14, 2011, such Employee’s ‘Years of Service’ shall include, for all
purposes of the Plan, service with Standard Medical Supply Inc. and each of its
subsidiaries.”



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Amendment has been executed and is effective as of the
date set forth hereinabove. All of the provisions of the Plan not specifically
mentioned in this Amendment shall be considered modified to the extent necessary
to be consistent with the changes made in this Amendment.

 

PSS WORLD MEDICAL, INC. By:  

/s/ David D. Klarner

Its:   Vice President and Treasurer